Title: From James Madison to Elisha Tracy, 6 September 1805 (Abstract)
From: Madison, James
To: Tracy, Elisha


          § To Elisha Tracy. 6 September 1805, Department of State. “In answer to your letter of the 27th. ult. [not found] I have to observe, that until something further is ascertained respecting the subjects of negotiation with Spain, it would be difficult to judge what effect in accelerating the issue of your claims might be produced by your presence at Madrid: for the present therefore it may be sufficient to have forwarded your documents to our Minister.”
        